This is a companion case to the case of Mary Jakeman et al.v. Oregon Short Line R. R. Co., P.J. McDermott, J.S. Stoddard,A.E. Graham and Curtis B. Hill, ante, p. 505, 256 P. 88, and is an action instituted by Mary Jakeman against the above-named defendants to recover damages for the death of Floyd Jakeman, her minor son, which occurred in a crossing accident shortly after 7 o'clock P. M. on October 18, 1923, at a crossing located about one mile north of Rigby, Idaho. Floyd Jakeman was riding with the deceased, James W. Jakeman, and received injuries in the accident from which he died.
The trial of this cause was had immediately following the trial of the above-mentioned cause and resulted in a verdict for the plaintiff, respondent herein, from which the defendants, appellants herein, appeal.
The evidence introduced in this trial was in all respects similar to the evidence introduced in the trial of the other action, save and except that one additional witness was produced by the respondents and like errors were committed, as are enumerated in the companion case, and while it is true that the respondent alleges and introduced proof thereof, that Floyd Jakeman was a guest of his father, James W. Jakeman, this fact does not obviate a reversal of the cause on account of the errors committed as referred to in the opinion of the other case.
Therefore, upon the authority of such cause it is ordered that this cause be reversed and a new trial granted.
Givens, Taylor and T. Bailey Lee, JJ., concur.
Budge, J., took no part.
Wm. E, Lee, C.J., dissents.
Petition for rehearing denied. *Page 519